Exhibit 10.2

CONFIDENTIAL PORTIONS HAVE BEEN OMITTED BASED UPON A REQUEST FOR

CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE

ACT OF 1934 AND HAVE BEEN SEPARATELY FILED WITH THE SECURITIES AND

EXCHANGE COMMISSION

SENJU PHARMACEUTICAL CO., TD.

2-5-8, HIRANOMACHI, CHUO-KU, OSAKA 541-0046, JAPAN

TEL:+81-6-6201-9698 FAX:+81-6-6226-0406

December 11, 2009

Mr. Vicente Anido, Jr.

President and CEO

ISTA Pharmaceuticals, Inc.

15295 Alton Parkway

Irvine, CA 92618

United States of America

Dear Mr. Anido:

We have investigated the feasibility of changing the terms and conditions of the
Bromfenac License Agreement dated March 7, 2002 and amended on August 13, 2002
and May 31, 2006 following the recent conversation with you.

Senju agrees to delete the last sentence of the definition of Net Sales:
“Provided, however, that such reductions will be less than [*]% of the gross
invoiced price”. That new Net Sales definition would be applied to the royalties
generated from January 1, 2010.

In exchange for this, we require the addition of a new paragraph regarding
assistance to be provided by ISTA for development outside the Territory such as:
“Upon the request of Senju, ISTA shall cooperate with Senju and/or the Third
Party designated by Senju for the necessary activities for obtaining
governmental approval of bromfenac ophthalmic preparation in the countries or
areas of Europe, the Middle East, and South America. ISTA shall not be obligated
to conduct any additional pre-clinical studies, clinical studies or data
analyses even if necessary to obtain governmental approvals outside the
Territory, it being the intent of the parties that ISTA’s activities shall be
limited to making available information it already has in its possession or
control. Such activities include accepting inspectors from the following
governmental authorities: (1) the European Medicines Agency, (2) the Medicines
and Healthcare products Regulatory Agency, and (3) Therapeutic Goods
Administration (for the EU, the UK, and Australia respectively, and other
countries relying on such agencies’ inspections). ISTA may limit such
inspections of its clinical investigational sites to no more than three site
inspections for each agency. Neither ISTA nor its clinical investigational sites
shall be obligated to retain records for any period longer than that required by
the U.S. Food and Drug Administration.”

Provided, however that the above change in the definition of the Net Sales, as
well as the duties and obligations of ISTA under the preceding paragraph, are
contingent on the timely receipt and acceptance by the European Medicines Agency
of the written statements required from ISTA and its clinical investigators such
that the European Medicines Agency can conduct its GCP Inspections pursuant to
the centralized Application with EMEA Reference No. EMEAMJC/001198. Should the
EMEA acceptance be delayed beyond January 1, 2010 then the new Net Sales
definition would likewise be delayed until the date that such approval is
received and acknowledged by Senju and ISTA. In this case, ISTA would not
commence support of activities outside of the Territory until such approval is
received.

 

* CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

Senju and ISTA will execute amendments or supplemental memoranda to the
Bromfenac License Agreement in confirmation of this letter.

If you agree to the above, please sign and date this and the duplicate copy of
this letter in the space provided below and return one signed copy to us.

 

Sincerely yours   Agreed and Accepted /s/ Yukoh Yoshida   /s/ Vicente Anido, Jr.
Yukoh Yoshida   Vicente Anido, Jr. President   President and CEO Senju
Pharmaceutical Co., Ltd.   ISTA Pharmaceuticals, Inc.